DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action Correspondence in response to U.S. Application No.16/507404 filed on 10 July 2019.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/10/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claim 1 recites an information processing apparatus comprising a receiving unit, an acquisition unit, a search unit, and a calculation unit. The specification is silent as to whether these units comprise a necessary hardware component. Thus, under the broadest reasonable interpretation, the recited apparatus can be interpreted as software per se. Software is not one of the four categories of invention. Software is not a series 

	Claims 2-19 depend on and do not cure the deficiencies of claim 1 and thus are also directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juric et al. (U.S. PGPUB No. 2020/0004832 A1, hereinafter “Juric”) in view of Pan et al. (U.S. PGPUB No. 2019/0108286 A1, hereinafter “Pan”).


a receiving unit that receives a query (Juric ¶0057, “a response to a query directed to a system comprising concepts and relations defined by a knowledge base”);
an acquisition unit that acquires, on each content unit serving as a search target, a plurality of nodes corresponding to the query from data that represents a relationship between the nodes and includes information on each node representing a concept of the content unit serving as a search target (Juric ¶¶0058-0060).
Juric fails to explicitly teach a  search unit that searches for a path including nodes mutually related to each other from the nodes acquired by the acquisition unit; and
a calculating unit that calculates a score of the path of at least one of the content units, the path searched and found by the search unit, by using at least one of a hop count representing a number of nodes included between a node representing the concept included in the query and the content unit, a degree of importance of the concept of the content unit, and a type of the relationship of the concepts.
However, in the same field of endeavor, Pan teaches a  search unit that searches for a path including nodes mutually related to each other from the nodes acquired by the acquisition unit (Pan ¶0205, i.e., searching for a path between nodes); and
a calculating unit that calculates a score of the path of at least one of the content units, the path searched and found by the search unit, by using at least one of a hop count representing a number of nodes included between a node representing the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Juric by incorporating the teachings of Pan. The motivation would be to achieve greater speed or reduce the processing power required or memory usage required in the storage, searching or other processing accomplished in association with such creating, updating, searching or storing concept networks (Pan ¶0024).

As to claim 2, Juric as modified by Pan also teaches the information processing apparatus according to Claim 1, wherein if a plurality of paths is present, the calculating unit calculates the score of the content unit by calculating the score of each path and by summing the calculated scores (Pan ¶0205, i.e., scores are calculated based on shortest path to a concept, for multiple related concepts to a request, the scores are summed up).

As to claim 3, Juric as modified by Pan also teaches the information processing apparatus according to Claim 2, wherein the calculating unit calculates the scores of only the content units having an equal number of paths (Pan ¶0217, “In some embodiments as there may be a maximum "depth" or number of hops that a shortest path may have (e.g., 2, 3 or 4 hops) a metaRelated relationship between two nodes will 

As to claim 4, Juric as modified by Pan also teaches the information processing apparatus according to Claim 1, wherein the acquisition unit searches for the content unit, as a search target, related to concepts of a number equal to a number of concepts included in the query (Juric ¶0058, i.e., generating a query concept based on a number of concepts corresponding to terms in the query).

As to claim 5, Juric as modified by Pan also teaches the information processing apparatus according to Claim 2, wherein the acquisition unit searches for the content unit, as a search target, related to concepts of a number equal to a number of concepts included in the query (Juric ¶0058, i.e., generating a query concept based on a number of concepts corresponding to terms in the query).

As to claim 6, Juric as modified by Pan also teaches the information processing apparatus according to Claim 1, wherein the calculating unit calculates the score of the path if the content unit is related to a particular concept (Pan ¶0227), and
wherein the calculating unit does not calculate the score of the path if the content unit is not related to the particular concept (Pan ¶0205, “If there is no shortest path between the concept (node) and the hotel (node), either because there is no path at all or because there is no path with less than a maximum depth, the score for that concept and that hotel may be assigned a zero value”).

As to claim 18, Juric as modified by Pan also teaches the information processing apparatus according to Claim 1, wherein the degree of importance is calculated by using term frequency - inverse document frequency (TF-IDF) (Pan ¶0234).

As to claim 19, Juric as modified by Pan also teaches the information processing apparatus according to Claim 18, wherein if the content unit includes a caption (Juric ¶0057, i.e., a node label which corresponds to a term within the query), the degree of importance of a concept included in the caption is calculated to be higher than the degree of importance of a concept not included in the caption (Pan ¶0229).

	Claim 20 recites the limitation substantially similar to those of claim 1 and is similarly rejected.

Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juric in view of Pan, and further in view of Ura (U.S. PGPUB No. 2019/0005052 A1).

As to claim 7, Juric as modified by Pan teaches the information processing apparatus according to Claim 1 but fails to explicitly teach wherein the type of the relationship of the concepts includes a first type representing a relationship between a generic concept and a specific concept and a second type representing a relationship between the generic concept and a concept other than the specific concept. However, in the same field of endeavor, Ura teaches the type of the relationship of the concepts  and Pan by incorporating the teachings of Ura. The motivation would be to provide an ontology knowledge database that could be used to optimize the searches (Ura ¶0025).

As to claim 11, Juric as modified by Pan and Ura also teaches the information processing apparatus according to Claim 7, wherein the path is a relation path including the two types of relationship (Ura ¶0007), and
wherein the search unit sets an upper limit on the hop count of the relation path (Pan ¶0205, i.e., a maximum number of hops that a path may have).

Allowable Subject Matter
Claims 8-10 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also amending to overcome the 35 USC 101 rejections.
The limitations recited in claims 8-20 and 12-17 in combination with the other limitations recited in the context of their respective base claim are allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157